Title: To George Washington from Major General Horatio Gates, 2 November 1778
From: Gates, Horatio
To: Washington, George


  
    Sir
    Springfield [Mass.] 2d November 78
  
The inclosed Letters from The Generals Heath, & Sullivan, clearly shew, that The Enemy do not meditate any Attack to the Eastward; it is now too Late: I also send Your Excellency a Memorial from the Offi cers of the three Brigades here. it is matter, which they seem exceedingly Anxious may be reconsider’d—Major Mesam has got the Orders he required, and Assures me General pattersons Brigade are not forwarder in their receipt of Cloathing than the rest; he therefore, has got his Order with the Others—I shall be at Worcester tomorrow and shall be happy to receive your Excellencys Commands either there or at Boston. I am Sir Your Excellencys most Obedt Servant

  Horatio Gates

